Citation Nr: 1517618	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis, right wrist status post fracture.  

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for a right hand disorder, including deformity of the thumb and fingers and peripheral neuropathy, to include as secondary to right wrist disability.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for a left shoulder disorder. 

6.  Entitlement to service connection for a sleep disorder. 

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for asbestosis, to include as due to exposure to herbicides and asbestos.

9.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides and asbestos. 

10.  Entitlement to service connection for a right shoulder disorder, to include as secondary to right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, October 2009, April 2010, August 2010 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the January 2008 decision, the RO denied service connection for a right shoulder disorder, claimed as secondary to right wrist disability, asbestosis, and colon cancer.  Further, in pertinent part, in the October 2009 rating decision, the RO continued the 10 percent disability rating for the Veteran's right wrist disability and denied service connection for a bilateral knee condition, left shoulder condition, right shoulder condition, colon cancer, left hand cramps, and right hand cramps.  Subsequently, in April 2010, the RO again continued the 10 percent rating for right wrist disability, and denied service connection for a left hand/wrist disorder and deformity of the right thumb and little finger.  In an August 2010 rating decision, the RO denied service connection for a sleep disorder and, in March 2013, the RO again continued the 10 percent rating for the Veteran's right wrist disability and denied service connection for erectile dysfunction and peripheral neuropathy of the right hand.  

The Board notes that the Veteran has filed separate claims for right hand cramps, deformity of the right thumb and fingers, and peripheral neuropathy of the right hand, and the RO has adjudicated these claims separately.  Nevertheless, as all of these claims pertain to a single area of the body, namely the right hand, and are addressed by the same medical evidence, the Board has combined them into a single issue as reflected on the title page.   

The Veteran has filed numerous statements seeking payment of benefits for his wife.  A November 2012 letter from the Agency of Original Jurisdiction (AOJ) indicates the Veteran is being paid for one dependent, identified as his spouse.  However, the Veteran appears to be asserting that the effective date of the beginning of this payment was incorrect.  Moreover, in an August 2013 statement, the Veteran also appeared to be raising a claim for feet problems.  In additional September 2013 statements, the Veteran appeared to be raising claims for tonsillitis, hemorrhoids, and a residual scar from stab wound.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The issues of entitlement to service connection for asbestosis, colon cancer, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected arthritis, right wrist status post fracture, is manifested by subjective complaints of pain and objective findings of decreased motion without ankylosis.

2.  The Veteran's bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of his service discharge.

3.  During, and prior to, the pendency of the claim, the Veteran does not have a current diagnosis of a right hand disorder, including deformity of the thumb and fingers and peripheral neuropathy.

4.  During, and prior to, the pendency of the claim, the Veteran does not have a current diagnosis of a left hand disorder.

5.  The Veteran's left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of his service discharge.

6.  The Veteran's sleep problems are part and parcel of his service-connected PTSD, and he does not have a current diagnosis of a separate and distinct sleep disorder.  

7.  The Veteran's erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for arthritis, right wrist status post fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5215 (2014).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right hand disorder, including deformity of the thumb and fingers and peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in March 2007, September 2008, December 2008, August 2009, December 2009, March 2010, June 2010, June 2012, and September 2012 that fully addressed all notice elements referable to each claim decided herein.  The letters provided information as to what evidence was required to substantiate his increased rating claim as well as his service connection claims on a direct and secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that subsequent VCAA notices were provided after the initial decisions.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent statements of the case and supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in September 2009, January 2010, and July 2012 that fully addressed the severity of his service-connected right wrist disability and he was afforded VA examinations in July 2012 and January 2013 that provided etiological opinions with respect to his service connection claims for right and left hand disorders as well as left shoulder disorder.  The Board finds that the VA examinations, and opinions, are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his right wrist disability has materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

The Board acknowledges that the Veteran has not been afforded an examination in connection with his claims for a bilateral knee disorder, sleep disorder, and erectile dysfunction; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any bilateral knee disorder, sleep disorder, and erectile dysfunction.  Moreover, as will be discussed below, the Veteran has not provided any lay evidence of any such disorders in service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claim for Right Wrist Disability

The present appeal includes the issue of entitlement to an increased rating for the Veteran's service-connected right wrist disability.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or per articular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and no weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Veteran filed his current claim for an increased rating in February 2009.  He was afforded a VA examination in September 2009.  The claims file was reviewed.  It was noted that the Veteran was right-hand dominant.  The Veteran reported pain and pain with movement.  He also reported weakness of the wrist and hand.  He did not have incapacitating events.  His daily activities were not really affected since he was retired.  On physical examination, there was no swelling, but tenderness to palpation was present.  Range of motion was 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation.  Repetitive motion did not cause pain, weakness or fatigue.  There was no obvious weakness of the grip versus opposing hand.  X-rays showed degenerative change of the radiocarpal joint.  The assessment was posttraumatic arthritis of the right wrist. 

The Veteran was afforded another VA examination in January 2010.  At such time, he reported giving way, lack of endurance and pain.  He did not experience weakness, stiffness, swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation.  He experienced flare-ups as often as one time per day that lasted for 24 hours.  The severity level was a 6 out of 10.  He experienced functional impairment, which he described as a lot of popping, limitation of motion, and pain.  He was not receiving any treatment.  On physical examination, there was tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  There was also no ankylosis.  Range of motion testing revealed 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation and 45 degrees ulnar deviation.  The examiner found that joint function was additionally limited by pain following repetitive use.  Also, his right wrist pain was worse with gripping objects.  The diagnosis was arthritis, right wrist, status post fracture. There was no effect on the Veteran's occupation.  

Most recently, the Veteran was afforded a VA fee-based examination in July 2012.  The diagnosis was right wrist arthritis status post fracture.  The Veteran reported flare-up described as severe pain that made him stop whatever he was doing.  Range of motion testing was 35 degrees palmar flexion with pain at 30 degrees and 20 degrees dorsiflexion with pain at endpoint.  Right wrist radial deviation ended at 10 degrees with painful motion at that point.  Right wrist ulnar deviation ended at 30 degrees and objective evidence of painful motion began at 30 degrees.  Right wrist post-test radial deviation ended at 10 degrees and right wrist post-test ulnar deviation ended at 30 degrees.  The Veteran was able to perform repetitive testing with no change in range of motion findings.  The examiner noted that the Veteran did not have additional limitation following repetitive testing.  However, the Veteran had less movement than normal and pain on movement.  The Veteran had localized tenderness or pain on palpation and his right wrist strength was 4/5.  There was no ankylosis present.  There were no other pertinent findings.  

The examiner found that the Veteran's right wrist disability did impact his ability to work in that he could not hold heavy objects and he dropped things.  He also could not use a computer too long due to pain.  His daily activities such as eating and combing hair are difficult when he has a flare-up.  The examiner concluded that the disability affected his ability to sustain physical work because he would be unable to lift or carry anything due to loss of range of motion and pain.  It also affected ability to sustain sedentary work as he would only be able to work for several hours due to pain and stiffness that he would endure from repeated tasks.  

Based on the medical evidence of record, the Board must conclude that a higher rating is not warranted for the Veteran's service-connected arthritis, right wrist status post fracture.  Since the Veteran currently receives the maximum 10 percent rating under Diagnostic Code 5215, an increased rating under this provision is not possible.  Further, a higher rating is not possible under Diagnostic Code 5214 for ankylosis of the wrist as the record contains no objective finding of ankylosis (favorable or unfavorable) and the Veteran has not contended otherwise.  Furthermore, the most recent VA examination specifically found no ankylosis.

Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of the limitation of motion of his right wrist.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right wrist arthritis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right wrist symptomatology is fully addressed by the rating criteria under which such disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215,  (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence has not shown that his service-connected right wrist disability renders him unemployable.  Although the July 2012 VA examiner observed that the Veteran's right wrist disability would impact his ability to work, his findings did not show that the Veteran was unemployable due to his right wrist disability.  In this regard, the examiner still indicated that he could work in a sedentary position for at least several hours before his wrist symptoms would affect him.  Moreover, the remaining medical records indicate that there is no condition impairing the Veteran's capacity to get employment and that the Veteran was retired.  Accordingly, there is no need for further analysis with respect to this matter.  

Moreover, during the course of the Veteran's increased rating claim, a claim for TDIU was considered and denied by the RO in a March 2013 rating decision.  In this regard, the issue was found to be moot given the award of a 100 percent disability rating for PTSD.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his arthritis, right wrist status post fracture, for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, while arthritis is an enumerated disease under 38 C.F.R. § 3.309(a), sleep disorder and erectile dysfunction are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee Disorder

The Veteran is claiming service connection for a bilateral knee disorder.  In statements of record, the Veteran has asserted that he has a current knee disorder that is related to service.  He has also indicated that he has no knee reflexes.  However, service treatment records are silent with respect to any problems or complaints pertaining to the knees.  Importantly, the Veteran's September 1966 service examination prior to discharge shows that the lower extremities were clinically evaluated as normal and again is silent with respect to any chronic knee disorder.  

Post-service treatment records show complaints of bilateral knee pain as well as assessments of myofascial pain syndrome and osteoarthritis.  SSA records also showed that the Veteran was considered disabled since October 2008 due to osteoarthrosis and allied disorders as well as disorders of muscle ligament and fascia.  However, nothing in these records link any current bilateral knee disorder to service.  

The Board observes that that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe symptoms pertaining to his knees.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the instant case, the question of whether the Veteran has a bilateral knee disorder related to service is a question too complex to be addressed by other than expert evidence.  Specifically, the question of causation of a knee disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran's lay statements relating his bilateral knee disorder to service are not competent and thus accorded no probative weight.

Moreover, the Veteran has not described any incidents or injuries to the knees in service.  Rather, he has just put forth numerous statements complaining about his knees, but with no further information.  Additionally, he has also not asserted any pertinent symptomatology since service.  See Walker, supra.  In this regard, prior to his current claim for service connection, the Board observes that the Veteran filed several claims pertaining to his right wrist and never mentioned any sort of knee disorder related to service.  In sum, he has not put forth any evidence indicating that there may be a nexus between any current knee disorder and service.  See McLendon, supra.  

Thus, based on the evidence of record, the Board finds service connection for a bilateral knee disorder is not warranted.  Indeed, service treatment records are completely silent with respect to any knee disorders.  Importantly, the Veteran's knees were clinically normal at the time of his discharge examination.  Moreover, there is no findings of arthritis within one year of discharge so the service incurrence of such disorder may not be presumed.  Rather, the first post-service allegation of a bilateral knee disorder related to service is when the Veteran filed his claim in November 2008, approximately 42 years after the Veteran's discharge from service.  Moreover, there is simply no competent evidence showing any possible link between a current knee disorder and service.  

In sum, there is simply no competent or credible evidence showing that the Veteran's has a bilateral knee disorder that is causally or etiologically related to any disease, injury, or incident in service, or that arthritis manifested within one year of his service discharge.  Accordingly, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right and Left Hand Disorder  

The Veteran contends that he has right and left hand disorders that manifested during service.  In the alternative, he alleges that his right hand disorder is secondary to his service-connected right wrist disability.

Service treatment records document injury to the right wrist.  Moreover, a November 1963 treatment showed that the Veteran jammed his left 2nd finger in a basketball game.  However, x-rays were normal and the impression was contusion.  Remaining service treatment records are silent with respect to any injury or disabilities of the right or left hands.  Importantly, the Veteran's September 1966 discharge examination showed that the upper extremities were clinically evaluated as normal.  In other words, the examination report is completely silent with respect to any of any chronic disorders of either hand.  

A post-service private treatment record dated in April 2005 observed right wrist pain and indicated that the right thumb was more angulated than the left thumb.  However, no further diagnosis pertaining to the right hand was made at that time.  SSA records also show that the Veteran testified that he had arthritis of the hands; however, there does not appear to be any x-ray evidence of such finding.  Moreover, while VA treatment records also document complaint of bilateral hand pain, they are silent with respect to any findings of a chronic disorder.  

The Veteran was afforded a VA examination in July 2012.  The Veteran reported breaking his right wrist in service and his current symptoms were right wrist pain.  Sometimes during flare-ups, the Veteran had pain in his hand as well.  On physical examination, there was no limitation of motion or painful motion for any fingers or thumbs.  The Veteran was able to perform repetitions and there was no additional limitation of motion in either hand.  There was no pain or tenderness of the joints in either hand.  The Veteran did not have any functional loss or impairment.  Muscle strength was normal and there was no ankylosis.  The examiner found no other pertinent findings.  It was also observed that there were no abnormal findings on diagnostic testing.  There was also no impact on his ability to work.  No diagnosis of any chronic bilateral hand disorder was made.  Specifically, the examiner did not find any objective evidence of right or left hand disorders, including deformity of the thumb and fingers or peripheral neuropathy of the right hand.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran currently has or had a right or left hand disorder at any point during, or prior to, the pendency of the claim.  Although the Veteran has reported hand pain, service treatment records and post-service treatment records are silent with respect to any findings of a chronic hand disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).

The Board recognizes that the April 2005 private record indicated a right thumb deformity; however, no chronic hand or thumb disorder was diagnosed at that time.  Importantly, the July 2012 VA examiner thoroughly examined the Veteran's fingers and thumbs and found no chronic disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  

Again, the Board observes that that lay assertions may serve to support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran is competent to describe symptoms pertaining to his hands.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  

In the instant case, the question of whether the Veteran's right hand symptoms are associated with or related to his right wrist disorder, or whether he has a separate right or left hand disorder is a question too complex to be addressed by other than expert evidence.  Importantly, the Veteran did not report an left hand symptoms at the VA examination.  Significantly, after examining the Veteran, the July 2012 VA examiner clearly determined that the Veteran did not have any disorders of the right or left hand.  In sum, there is simply no competent evidence of a right or left hand disorder at any point during, or prior to, the pendency of the claim.  

In conclusion, the preponderance of the evidence is against service connection for a right hand disorder, including deformity of the thumb and fingers and peripheral neuropathy, and a left hand disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Left Shoulder Disorder

The Veteran is also seeking service connection for a left shoulder disorder.  He claims that his current disorder is related to an injury in service.

Service treatment records document that in September 1964, the Veteran presented with pain in deltoid area of the left arm.  There was no significant swelling or discoloration and x-ray was unremarkable.  Remaining service treatment records are silent with respect to any problems pertaining to the left arm or shoulder.  The Veteran's September 1966 service examination prior to discharge showed that the upper extremities were clinically evaluated as normal.  In sum, there was no findings of a chronic left shoulder disorder at that time.  

Post-service treatment records are silent with respect to any shoulder problems.  The first evidence of a left shoulder disorder related to service was when the Veteran filed his current claim approximately in June 2008.  The Veteran was afforded a VA examination in July 2012.  After examining the Veteran and reviewing the x-rays, the examiner diagnosed bilateral shoulder sprain and arthritis of the acromioclavicular (AC) joint.  The Veteran reported that his shoulder condition began with pain in both shoulders due to lifting heavy things.

The Veteran was afforded another VA examination in January 2013.  The examiner observed the left shoulder injury in service, but found that there were no further complaints of left shoulder pain in the service treatment records or at the exit physical in September 1966.  The examiner noted that AC joint arthritis in general increases as one ages and the Veteran had bilateral AC joint arthritis, but only injured his left shoulder in service, which makes his bilateral AC joint arthritic changes most likely age related.  Further, given the fact that there were no post service treatment records showing any left shoulder complaints, it was less likely than not that his current diagnosis of bilateral shoulder strain with AC joint arthritis was incurred or caused by left shoulder pain.   

Based on the foregoing, the Board must find that service connection for a left shoulder disorder is not warranted.  Although service treatment records document one incident of injury to the left deltoid, remaining service treatment records, including the September 1966 discharge examination, are silent with respect to any findings of a chronic left shoulder disorder.  Post-service treatment records are also silent with respect to any shoulder disorder.  Importantly, there is no evidence of arthritis within one year of service so the service incurrence of such disorder may not be presumed.  Significantly, the VA examiner, after reviewing the claims file and examining the Veteran, clearly found that the Veteran's left shoulder disorder was not related to the one incident in service and provided a rationale for such opinion.  

Moreover, the first indication of any shoulder disorder was when the Veteran filed his current claim in 2008, many years after service.  Further, the first post-service evidence of any diagnosis of a left shoulder disorder was when the Veteran was afforded his initial VA examination in July 2012.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Although the Veteran has indicated that his current shoulder disorder is related to an injury in service, he has not put forth any evidence, lay or medical, of pertinent symptoms since service.  As such, there is no evidence of  a continuity of symptoms to establish service connection.  See Walker, supra.  

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report an in-service injury, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

In conclusion, the preponderance of the evidence is against service connection for a left shoulder disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Sleep Disorder

The Veteran is also seeking service connection for a sleep disorder.  He has reported problems sleeping at times.  

Service treatment records are silent with respect to any sleep problems or diagnosis of a chronic sleep disorder.  Importantly, no chronic sleep disorders were observed or reported at the September 1966 separation examination.  Moreover, although the Veteran has reported trouble sleeping, post-service treatment records are also silent with respect to any diagnosis of a chronic sleep disorder.  

Significantly, the Veteran underwent a VA examination in July 2012 to evaluate his mental disorder.  The Veteran reported difficulty sleeping every night.  The examiner attributed the Veteran's difficulty sleeping to his PTSD and major depression.  Moreover, VA treatment records also indicate the Veteran's sleep problems are associated with his psychiatric disorders.  

Thus, based on the evidence of record, the Board must find that service connection for a sleep disorder is not warranted.  In this regard, the Veteran's sleep symptoms have been found to be part and parcel of his service-connected PTSD.  In turn, his sleep symptoms are already contemplated in his current 100 percent disability rating for his PTSD and major depressive disorder.  In fact, the rating criteria for mental disorders contemplates chronic sleep impairment.  See 38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14 .  Therefore, to assign an additional rating based on the same sleep symptomatology would be tantamount to pyramiding.  38 C.F.R.  § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, the Veteran is currently receiving the maximum schedular rating for his PTSD.    

Significantly, the remaining medical evidence is silent with respect to any diagnosis of a sleep disorder separate and distinct from his service-connected psychiatric disability.  Again, while the Veteran is competent to report his sleep symptoms, he is not competent to diagnose a separate sleep disorder and directly link it to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Erectile Dysfunction

The present appeal also includes the claim for service connection for erectile dysfunction.  Service treatment records are silent with respect to any problems or complaints pertaining erectile dysfunction.  Importantly, the Veteran's September 1966 service examination prior to discharge shows that the genito-urinary system was evaluated as normal and again is silent with respect to any findings of erectile dysfunction.  

It appears the RO inferred this claim along with the Veteran's other claims on appeal that were filed in August 2010.  There are no post-service treatment records showing a findings of erectile dysfunction.  Nevertheless, here, the Veteran is competent to describe symptoms of erectile dysfunction.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  In the instant case, the question of whether the Veteran has erectile dysfunction related to service is a question too complex to be addressed by other than expert evidence.

Moreover, the Veteran has not indicated that he had erectile dysfunction in service; nor has he asserted pertinent symptomatology since service.  In this regard, prior to his current claim for service connection, the Board observes that the Veteran filed several claims pertaining to his right wrist and never mentioned any sort of erectile dysfunction related to service.  In sum, he has not put forth any evidence indicating that his erectile dysfunction may be related to service.  See McLendon, supra.  

Thus, based on the evidence of record, the Board finds service connection for a erectile dysfunction is not warranted.  Indeed, service treatment records are completely silent with respect to any erectile dysfunction.  Importantly, the Veteran's genitourinary systems was clinically normal at the time of his discharge examination.  The first post-service evidence of an erectile disorder related to service is when the Veteran filed his current claim in August 2010, approximately 44 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, there is simply no competent evidence showing any possible link between a erectile dysfunction and service.  

In sum, there is simply no competent or credible evidence showing that the Veteran's has erectile dysfunction that is related to his military service.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for arthritis, right wrist status post fracture, is denied.

Service connection for a bilateral knee disorder is denied.  

Service connection for a right hand disorder, including deformity of the thumb and fingers and peripheral neuropathy, is denied.

Service connection for a left hand disorder is denied.  
  
Service connection for left shoulder disorder is denied.

Service connection for a sleep disorder is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has asserted that his asbestosis and colon cancer are both related to asbestos exposure in service.  In this regard, during active service, the Veteran was stationed on the USS Joseph Strauss.  His military occupational specialty was Seaman and Boatswain's mate, which carries a minimal level of asbestos exposure.  However, in support of his claim, the Veteran provided a publication indicating that the likelihood of asbestos exposure if stationed on the USS Joseph Strauss was high because, like many other Guided Missile Destroyers, it contained numerous products containing asbestos.  He also included an April 2010 letter from a private law firm that indicated payment to the Veteran out of a settlement for asbestos disease.  

The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the evidence concerning possible asbestos exposure, the Board finds that Veteran should be afforded a VA examination.   

The Board observes that the Veteran has also asserted that his colon cancer is related to exposure to herbicides.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  Importantly, these diseases do not include colon cancer.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  However, this fact does not preclude the Veteran from establishing his entitlement to service connection with proof of actual direct causation.  Combee, 34 F.3d at 1043.  

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.  § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In the instant case, the Veteran has not asserted that he stepped foot in Vietnam; rather, he claims that he was exposed to herbicides while stationed on the USS Joseph Strauss.  In this regard, an August 2009 response from the National Personnel Records Center (NPRC) indicated that the USS Joseph Strauss was in the official waters of Vietnam while the Veteran was stationed onboard on July 4, 1965, September 11, 1965 to November 29, 1965, February 9, 1966 to March 12, 1966, April 25, 1966 to June 1, 1966, June 6, 1966 to June 19, 1966.  However, there was no conclusive proof of in-country service.  Moreover, these periods were offshore or in "blue water."  

Nevertheless, the USS Joseph Strauss (DDG-16) operated on Mekong River Delta on March 4, 1966, which would be considered "brown water".  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  However, the Veteran's enlistment performance record showed that he returned to the USS Joseph Strauss on March 16, 1966 after being hospitalized in Japan since December 1965.  As such, the Veteran was not stationed on the USS Joseph Strauss when it was located in the "brown water" of Vietnam.  Moreover, there is no other evidence of exposure to herbicides.  In turn, exposure to herbicides may not be presumed and no further development is necessary with respect to this matter.  

Further, with respect to the issue pertaining to the right shoulder, although the January 2013 VA examiner found that the Veteran's bilateral shoulder strain with AC arthritis was not related to a right forearm strain in service, the examiner failed to provide a an opinion on whether any right shoulder disability is proximately due to or aggravated by his service-connected right wrist disorder.  See 3.310; see also Allen, supra.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the January 2013 VA examination report, the Board finds that an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA pulmonary/respiratory examination by an appropriate VA examiner in order to determine whether he has a respiratory disorder or colon cancer related to military service.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

The examiner must be informed of the Veteran's correct military history, including the dates of active service, branch, and claimed asbestos exposure.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should clearly delineate all lung disorders, including asbestosis, and then respond to the following:
  
i)  With respect to any diagnosed lung disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the lung disorder was due to the claimed asbestos exposure in service.  

ii)  With respect to the Veteran's diagnosed colon cancer, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any such disorder was due to the claimed asbestos exposure in service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

2.  Return the record to the VA examiner who conducted the Veteran's January 2013 VA examination pertaining to his right shoulder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion regarding the Veteran's right shoulder disorder, diagnosed as shoulder strain with AC arthritis, as to the following:
	
	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that a right shoulder disorder is proximately due to, or caused by, the Veteran's service-connected right wrist disability. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that a right shoulder disorder has been aggravated by the Veteran's service-connected right wrist disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


